


110 HR 1844 IH: To amend the Federal Water Pollution Control Act to

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1844
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mr. Stupak introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  prevent acid mine drainage into the Great Lakes.
	
	
		1.PurposeThe purpose of this Act is to protect the
			 water quality of the Great Lakes from the harmful effects of acid mine
			 drainage.
		2.National
			 pollutant discharge elimination systemSection 402 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1342) is amended by adding at the end the following:
			
				(r)Discharges from
				mining sulfide ore bodies
					(1)Permit
				requirementNo permit may be issued under this section for a
				discharge associated with the mining of a sulfide ore body within 20 miles of
				any of the Great Lakes unless the applicant for the permit demonstrates to the
				satisfaction of the Administrator (or the State in the case of a permit program
				approved under this section) that the mining activity will not result in acid
				mine drainage into the Great Lakes.
					(2)DefinitionsIn
				this subsection, the following definitions apply:
						(A)Great Lakes
				definedThe term Great Lakes has the meaning given
				that term by section 118(a)(3).
						(B)Sulfide ore
				bodyThe term sulfide ore body means a mineral
				deposit in which metals are mixed with sulfide minerals.
						.
		
